Form 51-102F3 Material Change Report Item 1 Name and Address of Company Pretium Resources Inc. (“Pretivm”) Suite 1600, 570 Granville Street Vancouver, BC V6C 3P1 Item 2 Date of Material Change May 7, 2015 Item 3 News Release The news release dated May 7, 2015 was disseminated through Marketwire and filed on SEDAR. Item 4 Summary of Material Change On May 7, 2015, Pretivm announced senior management changes as it positions for the advance of the Brucejack Project to development. Item 5 Full Description of Material Change 5.1Full Description of Material Change On May 7, 2015, Pretivm announced the following senior management changes as it positions for the advance of the Brucejack Project to development. Robert Quartermain was appointed Chairman and Chief Executive Officer. As President and CEO, Mr. Quartermain founded Pretivm and led the Company from its initial public offering in December 2010. Joseph Ovsenek was promoted to President, reporting to Mr. Quartermain. Mr. Ovsenek joined Pretivm in 2011 and as Executive Vice President had been responsible for leading strategic areas of the Company including permitting and financing.With over 20 years of management and legal experience in public resource companies, Mr. Ovsenek holds a Bachelor of Laws degree from the University of Toronto and is a registered member of the Association of Professional Engineers and Geoscientists of British Columbia.As President he will assume Pretivm’s day-to-day management. Michelle Romero was appointed Vice President, Corporate reporting to Mr. Ovsenek.Ms. Romero joined Pretivm in 2011 and has been responsible for the Company’s communication and investor relations functions.She will continue in this role with additional responsibility for corporate activities. 1 Item 5 - continued
